Citation Nr: 0032117	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a self-
inflicted gunshot wound (GSW) of the left clavicle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant had active service in the Marine Corps from 
January 1985 to July 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the claim of entitlement to service 
connection for the residuals of a self-inflicted gunshot 
wound (GSW) of the left clavicle.  The claim was denied on 
the ground that the left shoulder condition is the result of 
willful misconduct, namely a November 1989 suicide attempt.

The Board notes that, while the appellant's service medical 
records and personnel records have been associated with the 
claims file, the JAGMAN investigation report associated with 
the November 1989 shooting is not of record.  In addition, 
only the discharge summary from the November 1989 psychiatric 
hospitalization at the Camp Pendleton Naval Hospital is of 
record.  The Board also notes that it does not appear from 
the evidence of record that the RO ever attempted to obtain 
the medical records from the initial hospitalization at 
Scripps Hospital immediately after the November 1989 
shooting.

On November 9, 2000, Public Law 106-475, The Veterans Claims 
Assistance Act of 2000, became effective and amplified the 
duty to assist previously mandated by 38 U.S.C. § 5107(a).  
This law eliminates the concept of a well-grounded claim, and 
redefines the Department of Veterans Affairs (VA) duty to 
assist.  The Act requires the VA to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim unless it is clear that no reasonable 
possibility exists that the VA's assistance would aid in 
substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where a law or regulation 
changes during the pendency of a claim, "the version most 
favorable to appellant" applies unless provided otherwise by 
Congress or the Secretary.  Since the recent enactments 
specifically provide for the nullification of the "well-
grounded claim" requirement to all pending claims and since 
this claim is still pending, the Regional Office (RO) must 
apply the new law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


